[UNPUBLISHED]
PER CURIAM.
David Scot Lynd appeals from an order of the Bankruptcy Appellate Panel (BAP) dismissing his appeal for failure to prosecute because he did not pay the filing fee. In his opening brief submitted to this Court, Lynd does not mention the filing-fee issue, addressing instead the merits of his underlying bankruptcy-court claim. Issues not raised in an opening brief are deemed waived. See Jenkins v. Winter, 540 F.3d 742, 751 (8th Cir.2008). Accordingly, we dismiss this appeal because Lynd has not articulated any reason why the BAP’s dismissal order was improper and thus has not presented this court with any question for decision. See Carter v. Lutheran Med. Ctr., 87 F.3d 1025, 1026 (8th Cir.1996) (per curiam); Slack v. St. Louis Cnty. Gov’t, 919 F.2d 98, 99-100 (8th Cir.1990) (per curiam).